Both the State and appellant have evidenced their dissatisfaction with the original opinion herein, and have filed motions for a rehearing, appellant contending that the indictment is defective in that the same charges no libelous matter, and that this cause should be dismissed; the State contending that this cause was properly submitted to the jury; that the court correctly submitted the whole instrument declared upon, leaving to the jury to determine whether or not the charged acts and omissions were of such a character that would cause the persons mentioned therein to be brought into contempt among honorable persons, etc.
While the published article as a whole was pleaded, and admissible in order that the so-called libelous matter could be fully understood, we do think that not all the published article is libelous, nor that each and every paragraph thereof could be said to impute to such directors an act which was disgraceful to them as a member of society, and the natural consequence of which was to bring them into contempt among honorable persons. We think the court should have, in some way, directed the attention of the jury to the main point and act charged in the publication, which was the efforts made to collect certain owed moneys from men in the armed forces. It was held in the case of Squires v. State, 39 Tex.Crim. R., on page 108:
"The court, in the general charge, only instructed the jury with reference to the allegation of the information predicated on the proposition that appellant attributed an act of dishonesty to the prosecutor, who was a candidate for office, that rendered him unworthy of holding said office. As we have seen, the information is not libelous as to this charge, but was only libelous on the proposition that it attributed to the prosecutor Walker an act disgraceful to him as a member of society, and the natural *Page 622 
consequence of which was to bring him into contempt among honorable persons. This latter phase of the case was not given to the jury at all. Appellant's special charges, while not correct, called the court's attention to this matter, as charges were presented embracing both views. Evidently, the jury responded to the charge of the court, and found their verdict upon a charge not authorized by law, as we have held same was not libelous. The court should have instructed them to ignore or disregard that portion of the information, and should have simply instructed them on the other proposition, substantially to the effect that if they believed appellant made or published said circular under the circumstances stated in the information, and if they believed that, under such circumstances, the making or publication of said secret circular letter by defendant was of and concerning the prosecutor, and attributed to him an act disgraceful as a member of society, and the natural consequence of which was to bring him into contempt among honorable persons, they should find him guilty, and assess his punishment at a fine, etc."
That the court should have instructed the jury on the fact to be proven herein, that is, as to the acts of such directors relative to the collection of these accounts then due, we think is borne out by the following excerpt from McArthur v. State, 41 Tex.Crim. R., 57 S.W. 847, as follows:
"It is complained by appellant that the court erred in instructing the jury at all in the case, because the jury are constituted, under our statute, judges of the law. The court merely instructed the jury in accordance with the provisions of article 748, Penal Code. We do not understand this article of our Code to contravene the provisions of our Constitution on this subject (see Bill of Rights, section 8), but it is in consonance therewith. This provision makes the jurors simply the judges of the law under the direction of the court, as in other cases. In other cases the jury take the law from the court, and are required to be governed thereby; and we understand the Constitution and the statute to mean the same thing, and it was never intended that the jury, with reference to libel, should construe the law for themselves and without direction from the court."
It is contended by appellant that it is not libelous to attempt to collect a justly due obligation; that the indictment itself evidences that the directors were criticized in such publication only for making such an attempt. We cannot wholeheartedly agree to the doctrine that one attempting to do a legal licensed act cannot be libeled for making such an attempt. It should be seen, *Page 623 
so we think, that a published article might criticize the manner of, or impute to, such endeavor many acts that would draw upon the actor the contempt, of honorable persons, although the original act itself was sanctioned by law. We think the original opinion was correct in its comment on the case of Terrence v. State, supra.
This cause has given us some concern, and the record has been carefully gone over by all members of the court, and we think the sounder doctrine lies with our views expressed in the original opinion by the Presiding Judge, and while all matters may not be free from doubt, we think that in such opinion we find the better reasoning.
Therefore both motions will be overruled.